DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 10-13 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 September 2021.
Applicant's election with traverse of Species I in the reply filed on 13 September 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of Species I, II, and III are sufficiently related that a thorough search for the subject matter of Species I would encompass a search for the subject matter of Species II and III.  This is not found persuasive because Species II recites changing an output voltage of a power circuit depending on a jetting frequency of a plurality of heads, and Species III recites a plurality of power circuits whose allocation depends on a jetting frequency of a head, creating a separate embodiment and requiring a separate search.  Also note that on paragraphs 0007 and 0008 of the Specification, Applicant indicates that a first head bar that includes a plurality of first heads is part of a second aspect of the invention, and that a controller including a plurality of power circuits is part of a third aspect of the invention [also see fig. 5 and paragraph 0037 which describe a separate embodiment.] 
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 March 2020, 16 March 2021, and 15 July 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunand et al. (US Patent 6,068,362 – hereinafter Dunand) in view of Hatta (EP 3 381 689 A2.) 
Regarding claim 1,
	Dunand discloses a printing apparatus [as seen in fig. 5] comprising: 
a conveyance roller [where motor 43 is located] configured to convey a sheet [50 in fig. 5] in a first direction [as seen in fig. 5; col. 8, lines 43-51]; 
an encoder [48 in fig. 5] provided at the conveyance roller; col. 8, lines 43-51]; 

a controller [46 in fig. 5] having a power circuit configured to apply voltage to the head for jetting the liquid [col. 8, lines 22-42], 
wherein the controller is configured to: 
determine a jetting frequency for the head based on a signal outputted from the encoder [col. 8, lines 43-64; also note that this limitation is acknowledged by Applicant in paragraph 0002 of the Specification.]

	However, Dunand fails to expressly disclose wherein the controller is further configured to change an output voltage of the power circuit depending on the determined jetting frequency.

	In the same field of endeavor, Hatta teaches a liquid jetting apparatus that includes: a head including nozzles and driving elements arranged to correspond to the nozzles; a power source connected to the driving elements; and a control circuit connected to the power source and configured to change an output voltage of the power circuit depending on a determined jetting frequency for the head [Abstract; paragraphs 0008, 0047 and 0059.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunand invention to include means for changing an output voltage of the power circuit depending on a determined 

Regarding claim 2,
	In the obvious combination, Hatta discloses wherein the controller is configured to change the output voltage of the power circuit such that jetting speed of the liquid jetted from the nozzles is kept constant between before and after the output voltage of the power circuit is changed [paragraphs 0059-0060.]

Regarding claim 18,
	In the obvious combination, Hatta discloses wherein the controller is configured to input a pulse drive signal to the head to drive each of the nozzles, and 
a rise position and a fall position of the pulse drive signal before the output voltage of the power circuit is changed are respectively same as a rise position and a fall position of the pulse drive signal after the output voltage of the power circuit is changed [col. 5, lines 6-16.]

Allowable Subject Matter
Claims 3, 4, 6-9, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3,

a base voltage value and a plurality of correction values associated respectively with a plurality of jetting frequencies are stored in the memory, for the power circuit, and 
the controller is configured to: 
read out, from the memory, the base voltage value and a correction value corresponding to the determined jetting frequency, for the power circuit; and 
change the output voltage of the power circuit based on the base voltage value and the correction value read out from the memory.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 4, 6-9, and 14-17,
	These claims are considered to have allowable subject matter due to their dependency on claim 3. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853